DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cortie et al (U.S.Pat. 9,442,390).
As to claims 1 and 15, Cortie discloses a fluid handling structure (12) for an immersion lithographic apparatus and comprising substantially all of the limitations of the instant claim such as:
                                  
    PNG
    media_image1.png
    278
    329
    media_image1.png
    Greyscale

a gas knife system (see col.14, lines 28-34) comprising passages each having an exit and having a plurality of first passages having a plurality of first exits (50) and a plurality of second passages having a plurality of corresponding exits (61) wherein at least one first passage is configured to generate a stagnation pressure of gas exiting the first exit and at least one second passage is configured to generate a stagnation pressure of gas exiting the second exit and wherein the plurality of first passages and the plurality of second passages are intermingled and arranged in a line such that the first exits and the second exits form a side of a shape in plane view (see figure 8).  Cortie does not expressly disclose the stagnation pressure of gas exiting the first exit is greater than the stagnation pressure of gas exiting the second exit, as recited.  However, Cortie suggests that it has an advantage that parameters of the gas flow may be individually varied from gas outlet opening to gas outlet opening (for example, from the first exit (50) to second exit (61).  Cortie further suggests that “the flow rate out of discrete gas supply opening 61 may be increased by a factor of up to 1.5 compared to the flow out of opening 50 without disturbing the meniscus (see col.16, lines 13-16).   In view of such teachings, it would have been obvious to a skilled artisan before the effective filling date of the claimed invention to configure the first passage and the second passage so that the stagnation pressure of gas exiting the first exit is greater than the stagnation pressure of gas exiting the second exit.  The purpose of doing so would have been to balance the gas flows between the first exits (50) and the second exits (61) and thereby reducing the gas bubbles generated in the immersion lithographic apparatus. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,231,653.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 1-15 of the instant application are also included, inter alia, in the collective recitation of claims 1-20 of the ‘653 patent. 
As to claims 1 and 15 of the present application, claims 1 and 6 of the ‘653 respectively disclose:

    PNG
    media_image2.png
    565
    313
    media_image2.png
    Greyscale

As to claims 2-14 of the present application, the limitations of these claims are all disclosed in claims 2-20 of the ‘653 patent.
 In fact, claims 1-25 are merely re-written versions/or broader versions of claims 1-20 of the '653 patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/18/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882